Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	DETAILED ACTION
Status of the Claims
Applicant’s remarks/amendments of claims 1-9 and 16-20 in the reply filed on December 20th, 2021 are acknowledged. Claims 10-15 have been withdrawn from consideration. Claim 9 has been amended. Claims 1-20 are pending.
Action on merits of claims 1-9 and 16-20 as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (CN1908704, hereinafter Kim ‘704) in view of Lee (US 2017/0012085, hereinafter as Lee ‘085) as an evidence.
Regarding Claim 1, Kim ‘704 teaches a display panel comprising a pixel array, wherein the display panel further comprises a pigment mixing layer (Fig. 1, (polarizing film 1); [0013]-[0016]), the pigment mixing layer (1) being located between a pixel driving layer and a light emitting surface (see Fig. 1 and 2) of the display panel, and the pigment mixing layer including a mixture formed by a first pigment that absorbs red light, a second pigment that absorbs green light, and a third pigment that absorbs blue light, (see para. [0024]; [0048] and [0049]) 
Thus, Kim ‘704 is shown to teach all the features of the claim with the exception of explicitly the limitation: “a proportion of the first pigment in the mixture being 15% to 20%, a proportion of the second pigment in the mixture being 50% to 80%, and a proportion of the third pigment in the mixture being 5% to 20 %”.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the proportion of the first pigment in the mixture being 15% to 20%, a proportion of the second pigment in the mixture being 50% to 80%, and a proportion of the third pigment in the mixture being 5% to 20 %, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the pigment mixing layer that can be arranged in any order, thus the pigment mixing layer being located between a pixel driving layer and a light emitting surface involves only routine skill in the art.  In re Einstein, 8 USPQ 167. 
A person of ordinary skills in the art is motivated to have the pigment mixing layer being located between a pixel driving layer and a light emitting surface in order to improve the efficiency/power consumption of the OLED display panel (see para. [0040] of Lee ‘085).

Regarding Claim 9, Kim ‘704 teaches display device (see Fig. 2; [0002]) comprising a display panel, the display panel comprising a pixel array, wherein the display panel further comprises a pigment mixing layer (Fig. 1, (polarizing film 1); [0013]-[0016]), the pigment mixing layer (1) being located between a pixel driving layer and a light emitting surface (see Fig. 1 and 2) of the display panel, and the pigment mixing layer including a mixture formed by a first pigment that absorbs red light, a second pigment that absorbs green light, and a third pigment that absorbs blue light, (see para. [0024]; [0048] and [0049]) 
Thus, Kim ‘704 is shown to teach all the features of the claim with the exception of explicitly the limitation: “a proportion of the first pigment in the mixture being 15% to 20%, a proportion of the second pigment in the mixture being 50% to 80%, and a proportion of the third pigment in the mixture being 5% to 20 %”.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the proportion of the first pigment in the mixture being 15% to 20%, a proportion of the second pigment in the mixture being 50% to 80%, and a proportion of the third pigment in the mixture being 5% to 20 %, since it has been In re Aller, 105 USPQ 233.
	Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have pigment mixing layer that can be arranged in any order, thus the pigment mixing layer being located between a pixel driving layer and a light emitting surface involves only routine skill in the art.  In re Einstein, 8 USPQ 167. (Lee ‘085 discloses the pigment mixing layer (or circularly polarizing plate “40”; [0039]-[0040]) being located between a pixel driving layer (50; [0038]) and a light emitting surface (see Fig. 3). A person of ordinary skills in the art is motivated to have the pigment mixing layer being located between a pixel driving layer and a light emitting surface in order to improve the efficiency/power consumption of the OLED display panel (see para. [0040] of Lee ‘085).

Regarding Claim 2, Kim ‘704 teaches a transparent substrate (see Fig. 2; (4/2A/1/2B)) directly carrying the pigment mixing layer (1).  

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘704 as applied to claim 2 above, and further in view of Yoshida (US 2006/0235060, hereinafter Yoshi ‘060).
Regarding Claim 3, Kim ‘704 is shown to teach all the features of the claim with the exception of explicitly the limitation: “the pigment mixing layer has a thickness from 20 µm to 60 µm, and the transparent substrate has a thickness from 5 µm to 30 µm”.  
However, Yoshi ‘060 teaches the pigment mixing layer (Fig. 1, (2); [0090]-[0104] and [0107]) has a thickness from 1 µm to 100 µm which overlap the claim range of 20 µm to 60 µm and the transparent substrate (1; [0085]).
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Kim ‘704 by having the pigment mixing layer has 
Furthermore, it has been held to be within the general skill of a worker in the art to have the thickness of the transparent substrate from 5 µm to 30 µm on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claim 4, Yoshi ‘060 teaches a material of the transparent substrate includes polyethylene terephthalate (see para. [0085]).
	Furthermore, it has been held to be within the general skill of a worker in the art to have select polyethylene naphthalate material for the substrate on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 5, Yoshi ‘060 teaches the display panel is an OLED display panel (see Fig. 2), the transparent substrate and the pigment mixing layer are located above an organic light emitting layer (see para. [0109]).  
Kim ‘704 teaches a transparent substrate (see Fig. 2; (4/2A/1/2B)) directly carrying the pigment mixing layer (1).  

Claims 6-8 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘704 and Yoshi ‘060 as applied to claim 5 above, and further in view of Kim (US 2015/0242029, hereinafter Kim ‘029).
Regarding Claim 6, Kim ‘704 and Yoshi ‘060 are shown to teach all the features of the claim with the exception of explicitly the limitation: “a touch electrode layer and a cover glass, and the transparent substrate and the pigment mixing layer is located between the touch electrode layer and the cover glass”.  
However, Kim ‘029 teaches a touch electrode layer (Fig. 10, (211/212); [0081]) and a cover glass (100; [0023] and [0082]), and the transparent substrate and the pigment mixing layer is located between the touch electrode layer and the cover glass (see para. [0106]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Kim ‘704 and Yoshi ‘060 by having a touch electrode layer and a cover glass in order to provide a touch window which can be driven in a 
capacitive scheme and an EMR scheme (see para. [0007]).
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the transparent substrate and the pigment mixing layer that can be arranged in any order, thus the transparent substrate and the pigment mixing layer between the touch electrode layer and the cover glass involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Regarding Claim 7, Kim ‘029 teaches a thin film encapsulation (650; [0094]) for protecting the organic light emitting layer (600; [0100]).

Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the transparent substrate and the pigment mixing layer that can be arranged in any order, thus the pigment mixing layer being adjacent to the thin film encapsulation involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Regarding Claim 8, Kim ‘029 teaches the display panel is an LCD panel (see para. [0098]), and a color filter substrate of the2 4847-5573-3489, v.1Application No.: 16/305,928Docket No.: 31411/04670LCD panel (620; [0097]).  
Kim ‘704 teaches the pigment mixing layer (1) being located above the2 organic light emitting layer (see para. [0109]).  
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the pigment mixing layer that can be arranged in any order, thus the pigment mixing layer being located above a color filter substrate of the2 4847-5573-3489, v.1Application No.: 16/305,928Docket No.: 31411/04670 LCD panel involves only routine skill in the art. In re Einstein, 8 USPQ 167.

Regarding Claim 16, Kim ‘704 teaches a transparent substrate (see Fig. 2; (4/2A/1/2B)) directly carrying the pigment mixing layer (1).  

Regarding Claim 17, Yoshi ‘060 teaches the pigment mixing layer (Fig. 1, (2); [0090]-[0104] and [0107]) has a thickness from 1 µm to 100 µm which overlap the claim range of 20 µm to 60 µm and the transparent substrate (1; [0085]).
 the transparent substrate from 5 µm to 30 µm on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Regarding Claim 18, Yoshi ‘060 teaches a material of the transparent substrate includes polyethylene terephthalate (see para. [0085]).
	Furthermore, it has been held to be within the general skill of a worker in the art to have select polyethylene naphthalate material for the substrate on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 19, Yoshi ‘060 teaches the display panel is an OLED display panel (see Fig. 2), the transparent substrate and the pigment mixing layer are located above an organic light emitting layer (see para. [0109]).  

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Regarding Claim 20, Kim ‘029 teaches a touch electrode layer (Fig. 10, (211/212); [0081]) and a cover glass (100; [0023] and [0082]), and the transparent substrate and the pigment mixing layer is located between the touch electrode layer and the cover glass (see para. [0106]).
In re Einstein, 8 USPQ 167.

Response to Arguments
6.	Applicant’s arguments with respect to claims 1-9 and 16-20 have been considered but are moot in view of the new ground of rejection.

Interviews After Final
7.	Applicants note that an interview after a final rejection is permitted in order to place the application in condition for allowance or to resolve issues prior to appeal. However, prior to the interview, the intended purpose and content of the interview should be presented briefly, preferably in writing.  Upon review of the agenda, the Examiner may grant the interview if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations will be denied. See MPEP § 714.13

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
9.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Dzung Tran whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Supervisor Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DZUNG TRAN/
Primary Examiner, Art Unit 2829